.Grant, J.
(dissenting). Proceedings were taken by the common council of the defendant city to open Noble street between Seventh and Eighth streets, which resulted in the impaneling of 12 jurors September 28, 1891. The proceedings were then adjourned to November 5, at which time only 11 of said jurors appeared. Thereupon the counsel for the city, and for the property-owners whose property was sought to be condemned, stipulated to pro. ceed with-.11 jurors, who found that a public necessity existed for opening the street, and fixed the amount of compensation to be paid the several owners. Subsequently the common council established an assessment district, upon which they assessed - the damages awarded by_ the jury.' The defendants took proceedings to collect the tax, whereupon the complainants, property-owners within said district, filed this bill to restrain the collection thereof. *265The principal ground upon which they seek relief, and the only one necessary to notice, is that the condemnation proceedings are void because less that 12 jurors sat in the case, and determined the questions of "public necessity and the amount of damages. Complainants had no notice of the condemnation proceedings, and no knowledge thereof until they were notified to pay the several taxes assessed against them.
The proceedings were had under Act No., 124, Laws of 1883, as amended. The law provides for the impaneling of a jury which shall be composed of 12 freeholders of the municipality, who are authorized to determine the two questions mentioned.
The city of Detroit can obtain land for public streets in but two ways, — by dedication "and by condemnation. The city must proceed in substantial compliance with the provisions of law, and, when want of jurisdiction appears upon the face of the proceedings, the tax assessed is void, and tax-payers may enjoin its collection, and thus prevent clouds upon their titles. If the city of Detroit, and those whose lands are sought to be taken, were the sole parties interested, they undoubtedly might waive a determination by 12 jurors. This power, however, might well be questioned, even if the tax were spread upon the city at large. If the power exists to waive one. juror, it exists to waive any number. It is said that the law department of the city represents the tax-payers who must pay for improvements. This is undoubtedly so, but it does not follow that this department may- use any other instruments than those provided by the law to impose taxation. The logical conclusion of this doctrine would be that a jury might be entirely dispensed with, and the question determined by the court. If the law provided for three commissioners, could the law department and the land-owners whose property is sought to be condemned stipulate to proceed *266with one or two commissioners? Which does the law contemplate shall bind the tax-payers, the judgment of 12 men, or any less number which the immediate parties to the suit may agree upon? If they should stipulate for 24 jurors instead of 12, would this be binding? Any substantial departure from the methods provided by law for the imposition of taxes is, in my judgment, dangerous, and unsupported by authority. The power to take private property for public improvements in cities and villages without the consent of the owner is dependent upon the prior determination of the compensation therefor by a jury of freeholders. Const, art. 15, § 15. It is also provided in the Constitution that, when private property is taken for the use or benefit of the public, the necessity and compensation must be determined by a jury of 12 freeholders, or by a commission. Article 18, § 2. These two provisions must be construed together. The jury, therefore, must be the constitutional one, of 12. Paul v. City of Detroit, 32 Mich. 108. It has been held by this Court that the power to make local assessments must be strictly construed and followed, and that the mode described constitutes the measure of power. Whitney v. Village of Hudson, 69 Mich. 189; 2 Dill. Mun. Corp. (4th ed.), §§ 763, 811; Cooley, Tax'n (2d ed.), 609, 656, 659. The proceedings to condemn are the foundation for the tax. The reason for the adoption of these constitutional provisions is forcibly stated by Mr. Justice Campbell in Paul v. City of Detroit, supra, at pages 113 and 114, where the authorities will be found cited.
The proceedings are void for the reason stated, and the decree of the court below should be affirmed, with costs.